Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Gadsden Properties, Inc., a Nevada corporation (the “Company”) and Douglas Funke
(the “Executive”) on September 1, 2020 (the “Effective Date”), to become
effective immediately.

 

WHEREAS, the Company intends to employ the Executive as Chief Executive Officer,
effective immediately; and Employee is willing to undertake such employment in
accordance with the terms of this Agreement; and

 

WHEREAS, Employer is engaged in the business of acquisition, development,
disposition, and property management of commercial real estate for the benefit
of its investors;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

1. Employment.

 

(a) Term.  The term of this Agreement shall begin on the Effective Date and
shall continue for a period of One (1) Year (the “Scheduled Term”), unless
sooner terminated by either party as hereinafter provided.    The period
commencing on the Effective Date and ending on the date on which the term of the
Executive’s employment under the Agreement terminates is referred to herein as
the “Employment Term.” 

 

(b) Renewal. This Agreement shall automatically renew for two (2) successive
one-year periods (each a “Renewal Term”), under and subject to the terms herein,
unless either party gives two months written notice prior to the expiration of
the Initial Term or any Renewal Term (“Notice of Non-Renewal”). In the event of
such non-renewal, or in the event that the parties fail to reach a mutual
written agreement to amend or change the terms of this Agreement on or prior to
the end of the Scheduled Term, the Executive’s employment with the Company shall
terminate upon expiration of the Scheduled Term (“Non-Renewal”), and such
Non-Renewal shall be treated as a termination of the Executive’s employment by
the Company without Cause under Section 7(a). Employer, in its sole discretion,
shall have the option but not the obligation of relieving Employee of actually
performing any services following the giving of a Notice of Non-Renewal.
Employee shall nonetheless be paid for the remainder of the notice period
provided he does not violate any provision of this Agreement while receiving
such compensation. 

 

(c) Duties.

 

(1) The Executive shall serve as the Chief Executive Officer of the Company with
duties, responsibilities and authority commensurate therewith and shall report
to the Board of Directors of the Company (the "Board").  The Executive shall
perform all duties and accept all responsibilities incident to such position as
may be reasonably assigned to him by the Board, consistent with his position as
the Chief Executive Officer.  In addition, during the Term, without compensation
other than that herein provided, the Executive shall also serve and continue to
serve, if and when elected and re-elected, as a member of the Board.

 

(2) The Executive represents to the Company that he is not subject to or a party
to any employment agreement, non-competition covenant, understanding or
restriction which would be breached by or prohibit the Executive from executing
this Agreement and performing fully his duties and responsibilities hereunder.

 

(d) Best Efforts.  During the Employment Term, the Executive shall devote his
best efforts and time and attention to promote the business and affairs of the
Company and its affiliated entities, and shall be engaged in other business
activities only to the extent that such activities do not materially interfere
or conflict with his obligations to the Company hereunder.  In no event shall
the Executive’s other business activities violate his obligations under Section
13 below.  The Company recognizes and accepts that Executive currently serves as
an executive in one or more of the companies listed on Schedule A, and
specifically agrees that Executive may continue that service and agrees that
such service does not constitute a violation of the provisions of this
Agreement. The provisions of this Agreement also shall not be construed as
preventing the Executive from (1) serving on civic, educational, philanthropic
or charitable boards or committees, or, with the prior written consent of the
Board, in its sole discretion, on other corporate boards, and (2) managing
personal investments, so long as such activities are permitted under the
Company’s Code of Conduct and employment policies.  The Executive acknowledges
and agrees that Schedule A represents a complete list of all corporate boards
and corporate executive positions in which the Executive serves as of the
Effective Date.  Notwithstanding any provision of this Section 1 of the
Agreement to the contrary, in no event shall the Executive invest in any
business competitive with the Company or that would otherwise violate the
provisions of Section 13 below.

 





 

 

2. Base Salary and Bonus.

 

(a) During the Employment Term, for all of the services rendered by the
Executive hereunder, the Company shall pay the Executive a base salary (“Base
Salary”), at the annual rate of Two Hundred Fifty Thousand Dollars and Zero
Cents ($250,000.00) payable in semi-monthly installments at such times as the
Company customarily pays its other employees.  The Executive’s Base Salary shall
be reviewed periodically by the Board (or a committee of the Board) pursuant to
the Board’s normal performance review policies for senior level executives.

 

(b) For the Employment Term and any renewal thereof, the Executive shall be
eligible to receive an annual bonus for any such fiscal year in an amount to be
determined each year of the Agreement.  The Executive may be eligible to earn
additional annual bonus amounts for any fiscal year to the extent determined by
the Board, in its sole discretion, which additional annual bonus amounts (if
any) may be based on the attainment of certain individual and corporate
performance goals and targets, as determined and set by the Board, in its sole
discretion.  Promptly after the Board’s receipt of the financial information on
which any such performance goals are based after the end of the fiscal year, the
Board shall review actual performance against the applicable performance goals
and targets and shall notify the Executive of the amount of his annual bonus, if
any.  The Executive’s annual bonus shall be paid to him not later than March 15
of the year following the end of the fiscal year to which it relates, under the
same conditions as other executives of the Company.  Notwithstanding anything
herein to the contrary:

  

(i)  To the extent mutually agreed by (and subject to the approval of) the Board
and Executive, all or any portion of Executive’s Cash Bonus may be paid in the
form of shares of common stock of the Company under any shareholder-approved
equity compensation plan then in force at the Company, with the number of shares
equal to (x) the portion of such Cash Bonus that is not paid in cash divided by
(y) the closing price per share of common stock on the principal national
securities exchange in the United States on which such shares are then traded on
the fourth trading day the following the release of the Company’s quarterly
financial reports for the applicable quarter, as reported in The Wall Street
Journal or such other source as the Compensation Committee of the Board of
Directors deems reliable; provided, however, that, (1) if the shares are
regularly quoted by a recognized securities dealer but are not traded on a
national securities exchange in the United States, then the foregoing clause (y)
shall instead be the mean between the high bid and low asked prices for the
shares on the fourth trading day the following the release of the Company’s
quarterly financial reports for the applicable quarter, as reported in The Wall
Street Journal or such other source as the Compensation Committee of the Board
of Directors deems reliable; and (2) if the shares are neither traded on a
national securities exchange in the United States nor quoted by a recognized
securities dealer, then the foregoing clause (y) shall instead be the value of a
share as determined by the Compensation Committee of the Board of Directors
based upon the reasonable application of a reasonable valuation method as
outlined under Code Section 409A.

 

3. Equity Incentive Programs.  The Executive shall be eligible to participate in
the Company’s annual and long-term equity incentive plans and programs in
accordance with the terms of such plans and programs as in effect for other
similarly situated employees of the Company generally, at levels determined by
the Board (or a committee of the Board) in its sole discretion, commensurate
with the Executive’s position.

 

4. Retirement and Welfare Benefits.  The Executive shall be eligible to continue
to participate in the Company's health, life insurance, long and short-term
disability, dental, retirement, savings and medical programs, if any, pursuant
to their respective terms and conditions.  In addition, the Executive shall be
eligible to participate in any long-term equity incentive programs established
by the Company for its senior level executives generally, at levels determined
by the Board in its sole discretion, commensurate with the Executive's position
as Chief Executive Officer.  Nothing in this Agreement shall preclude the
Company or any affiliate of the Company from terminating or amending any
employee benefit plan or program from time to time after the Effective Date. 



2

 

 

5. Vacation.  The Executive shall be entitled to vacation, holiday and sick
leave at levels commensurate with those provided to other senior executive
officers of the Company, in accordance with the Company’s vacation, holiday and
other pay for time not worked policies.

 

6. Expenses; Car Allowance.  The Company shall reimburse the Executive for all
necessary and reasonable travel and other business expenses incurred by the
Executive in the performance of his duties hereunder in accordance with the
Company’s policies in effect from time to time with respect to business
expenses, subject to such reasonable accounting procedures as the Company may
adopt generally from time to time for executives. 

 

7. Termination Without Cause;  Resignation for Good Reason.  If the Executive’s
employment is terminated by the Company without Cause (as defined in Section 11)
or if the Executive resigns for Good Reason (as defined in Section 11), the
provisions of this Section 7 shall apply.

 

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than 30 days’ prior written notice to the
Executive; provided that, in the event that such notice is given, the Executive
shall be under no obligation to render any additional services to the Company
and shall be allowed to seek other employment.  In addition, the Executive may
initiate a termination of employment by resigning under this Section 7 for Good
Reason.  The Executive shall give the Company not less than 30 days’ prior
written notice of such resignation.  On the date of termination or resignation,
as applicable, specified in such notice, the Executive agrees to resign all
positions, including as an officer and, if applicable, as a director or member
of the Board, related to the Company and its parents, subsidiaries and
affiliates.

 

(b) Unless the Executive complies with the provisions of Section 7(c) below,
upon termination or resignation under Section 7(a) above, the Executive shall be
entitled to receive only the amount due to the Executive under the Company’s
then current severance pay plan or arrangement for employees, if any, but only
to the extent not conditioned on the execution of a release by the Executive. 
No other payments or benefits shall be due under this Agreement to the
Executive, but the Executive shall be entitled to receive any amounts earned,
accrued and owing but not yet paid under Section 2 above and any benefits
accrued and due under any applicable benefit plans and programs of the Company,
in each case, subject to and in accordance with the terms thereof.

 

(c) Notwithstanding the provisions of Section 7(b), upon termination or
resignation, as applicable, under Section 7(a) above (including a termination
due to Non-Renewal), if, within sixty (60) days following the termination of the
Executive’s employment, the Executive timely executes and delivers to the
Company (without revocation) a fully effective written release of any and all
claims against the Company and all related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (other than claims for any entitlements under the terms of this
Agreement), in substantially the form set forth in Exhibit A hereto (the
“Release”), the Executive shall be entitled to receive, in lieu of the payment
described in Section 7(b) and any other payments due under any severance plan or
program for employees or executives, the following payments and benefits:

 

(1) From the date of termination through the balance of the Scheduled Term (if
any) (the “Severance Period”), the Executive shall continue to receive (i) his
Base Salary (at the rate in effect immediately before the Executive’s
termination or resignation, as applicable) in installments in accordance with
the Company’s normal payroll practices, plus (ii) any applicable bonus for each
fiscal year during the Severance Period (but prorated for any partial fiscal
year during the Severance Period), payable at the same time other employees of
the Company are paid pursuant to the terms of the Company’s annual bonus plan,
but not later than March 15 of the year following the end of the fiscal year to
which the bonus relates.

 



3

 

 

(2) To the extent the Executive timely elects to receive continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall pay or reimburse the Executive, on a
monthly basis, an amount equal to the full monthly premium for such coverage,
from the date of termination until the date eighteen (18) months following the
date of termination.  The COBRA health care continuation coverage period under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”)
shall run concurrently with the foregoing period.

 

(3) Beginning on the 60th day following the effective date of the Executive’s
termination or resignation, and on the first payroll date of each month
thereafter during the remainder of the Scheduled Term (if any), a monthly
payment equal to the premium cost for the long and short-term disability
coverage that was in effect for the Executive under plans of the Company
immediately before his termination or resignation.  To the extent requested by
the Executive within 30 days following the date of termination, the Company
shall take all action necessary, if any, to facilitate the Executive’s exercise
of all conversion and/or portability privileges, if any, under such long and
short-term disability coverage.

 

(4) Beginning on the 60th day following the effective date of the Executive’s
termination or resignation, and on the first payroll date of each month
thereafter during the remainder of the Scheduled Term (if any), a monthly
payment equal to the full cost of any Company life insurance coverages in effect
for the Executive immediately before his termination or resignation to maintain
life insurance coverage.  To the extent requested by the Executive within 30
days following the date of termination, the Company shall take all action
necessary, if any, to facilitate the Executive’s exercise of all conversion
privileges, if any, under such life insurance program or policy.

 

(5) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement, all outstanding equity awards held by the Executive as of
the date of his termination or resignation, as applicable, shall become fully
vested and exercisable as of such date.  In addition, any outstanding stock
options held by the Executive, including any stock options that previously
became exercisable and have not expired or been exercised, shall remain
exercisable, notwithstanding any provision to the contrary in any other
agreement governing such options, for the shorter of (i) the 60-month period
following the date of the Executive’s termination or resignation, as applicable,
and (ii) the then remaining term of such stock option.

 

(6) Any other amounts earned, accrued and owing but not yet paid under Section 2
above and any benefits accrued and due under any applicable benefit plans and
programs of the Company, payable in accordance with the terms and conditions
thereof and any unpaid Deferred Bonuses payable pursuant to and in accordance
with Section 2(b)(ii).

 

(7) An annual bonus for the fiscal year of termination or resignation, based on
actual performance through the full fiscal year but pro-rated based on the
number of days the Executive was employed during such fiscal year of
termination, payable at the same time other employees of the Company are paid
pursuant to the terms of the Company’s annual bonus plan, but not later than
March 15 of the year following the end of the fiscal year to which the bonus
relates (the “Pro Rata Bonus”).

 

(d) To the extent that the payment of any amount or provision of any benefit
under Section 7 is conditioned upon the Release and is otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Executive’s
termination of employment hereunder, but for the condition on executing the
Release as set forth herein, shall not be made until the first regularly
scheduled payroll date following such sixtieth (60th) day, after which any
remaining payments shall thereafter be provided to Executive according to the
applicable schedule set forth herein.

 

8. Termination for Cause; Resignation without Good Reason.  The Company may
terminate the Executive immediately for Cause.  In addition, the Executive may
voluntarily terminate his employment for any reason upon 30 days’ prior written
notice.  In either such event, after the effective date of such termination no
payments shall be due under this Agreement, except that the Executive shall be
entitled to any amounts earned, accrued and owing but not yet paid under Section
2 above and any benefits accrued and due under any applicable benefit plans and
programs of the Company, payable in accordance with the terms and conditions
thereof.

 



4

 

 

9. Disability.  If the Executive incurs a Disability (as defined below), the
Company may terminate the Executive’s employment on account of Disability
subject to the requirements of applicable law.  If the Company terminates the
Executive’s employment on account of his Disability, the Executive shall be
entitled to receive any amounts earned, accrued and owing but not yet paid under
Section 2 above and any benefits accrued and due under any applicable benefit
plans and programs of the Company, payable in accordance with the terms and
conditions thereof.  In addition, if the Company terminates the Executive’s
employment on account of his Disability, the Executive shall be entitled to
receive the Pro Rata Bonus.  For purposes of this Agreement, the term
“Disability” shall have the same meaning as under the Company’s long-term
disability plan.

 

10. Death.  If the Executive dies while employed by the Company, the Executive’s
employment shall terminate on the date of death and the Company shall pay to the
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company, payable in accordance with the terms
and conditions thereof.  In addition, if the Executive dies while employed by
the Company, the Executive shall be entitled to receive the Pro Rata Bonus. 
Otherwise, the Company shall have no further liability or obligation under this
Agreement to the Executive’s executors, legal representatives, administrators,
heirs or assigns or any other person claiming under or through the Executive.

 

11. Definitions.

 

(a) Cause.  For purposes of this Agreement, “Cause” shall mean any of the
following grounds for termination of the Executive’s employment:

 

(1) The Executive’s breach of any of the restrictive covenants set forth in
Section 13.

 

(2) The Executive’s willful violation of any law, rule, or regulation (other
than minor traffic violations) related to Employee’s duties or conviction of a
felony or of a crime involving moral turpitude.

 

(3) The Executive’s material violation of any written Company policy or the
material terms of this Agreement.

 

(4) The Executive’s failure to follow a lawful direction of the Board.

 

(5) Substance abuse by the Executive, but only if the Executive fails to seek
appropriate counseling or fails to complete a prescribed counseling program. .

 

(6) Disloyalty or dishonesty towards Employer;

 

(7) Gross or intentional neglect in performance of duties.

 

(8) Incompetence or willful misconduct in performance of duties.

 

(9) Discrimination or harassment of other employees.

 

(10) Any other act or omission which harms or may reasonably be expected to harm
the reputation and/or business interests of Employer.

 



5

 

 

With respect to Items (3) and (4), a termination for Cause shall only be
effective if the violation or failure is not cured by the Executive within the
20-day period following written notice from the Board of the specific grounds
that could result in a termination for “Cause;” provided that the Executive
shall only have an opportunity to cure a failure to the extent the failure is
curable, as determined by the Board in its sole discretion.

 

(b) Change of Control.  As used herein, a “Change of Control” shall be deemed to
have occurred if:

 

(1) Any “person,” as such term is used in sections 13(d) and 14(d) of Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than a person who
is a stockholder of the Company on the effective date of the Plan) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or

 

(2) The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (ii) a sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company.

 

(c) Good Reason.  The occurrence of one or more of the following actions;
provided, however, that the Executive shall give the Company not less than 30
days’ prior written notice of such resignation setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within thirty (30) days following
initial notification of its occurrence or proposed occurrence, and during such
thirty (30) day notice period, the Company shall have a cure right (if curable),
and if not cured within such period and which action is not then rescinded
within 30 days after delivery of such notice, the Executive’s termination will
be effective upon the expiration of such cure period:

 

(1) A change of the principal office or work place assigned to the Executive to
a location more than 35 miles distant from its location immediately prior to
such change.

 

(2) A material reduction by the Company of the Executive’s title, duties,
responsibilities, authority, status, reporting relationship or the Executive’s
position.

 

(3) A material reduction of the Executive’s base salary or bonus opportunity,
unless pursuant to a reduction in such items applicable proportionally to all
senior management and board members.

 

(4) Any breach of this Agreement by the Company, including, without limitation,
a material failure to pay Executive’s Base Salary or annual bonus in accordance
with the terms and conditions of Sections 2(a) and (b) of this Agreement.

 

(5) Any reason or no reason following a Change of Control, provided that the
Executive’s notice of resignation under this subsection 11(c)(5) is provided to
the surviving entity following the Change of Control, within the 30-day period
following the closing of such Change of Control.

 



6

 

 

12. Section 409A.  It is intended that this Agreement will comply with, or be
exempt from, Section 409A of the Code and any regulations and guidelines
promulgated thereunder, to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent. 
Notwithstanding any provision in this Agreement to the contrary:

 

(a) the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as the
Executive has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Executive’s termination of employment hereunder)
shall be paid (or commence to be paid) to the Executive on the schedule set
forth in this Agreement as if the Executive had undergone such termination of
employment (under the same circumstances) on the date of his ultimate
“separation from service.”

 

(b) if the Executive is a “specified employee” of the Company under Section 409A
of the Code at the time of his separation from service and if payment of any
amount under this Agreement is required to be delayed for a period of six months
after separation from service to meet the requirements of Section
409A(a)(2)(B)(i) of the Code, payment of such amount shall be delayed as
required by Section 409A, and the accumulated postponed amount shall be paid in
a lump sum payment within 10 days after the end of the six-month period.  If the
Executive dies during the postponement period prior to the payment of postponed
amount, the amounts withheld on account of section 409A shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of the Executive’s death.  The determination of whether Executive is a specified
employee, including the number and identity of persons considered key employees
and the identification date, shall be made by the Board in accordance with the
provisions of Sections 416(i) and 409A of the Code and the regulations issued
thereunder.

 

(c) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments, and each payment made under the Agreement shall be
treated as a separate payment for purposes of 409A of the Code.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.  In no event may the
Executive, directly or indirectly, designate the calendar year of payment.

 

(d) All reimbursements and in kind benefits, if any, provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
fiscal year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other fiscal year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the fiscal year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.  Any tax gross-up payment provided for under this
Agreement shall in no event be paid to the Executive later than December 31 of
the calendar year following the calendar year in which such taxes are remitted
by the Executive.

 

13. Property Rights and Obligations of the Executive.

 

(a) Trade Secrets.  For purposes of this Agreement, “trade secrets” shall
include without limitation any and all financial, cost and pricing information
and any and all information contained in any drawings, designs, plans,
proposals, customer lists, records of any kind, data, formulas, specifications,
concepts or ideas, where such information is reasonably related to the business
of the Company, has been divulged to or learned by the Executive during the term
of his employment by the Company, and has not previously been publicly released
by duly authorized representatives of the Company or otherwise lawfully entered
the public domain.

 



7

 

 

(b) Preservation of Trade Secrets.  The Executive will preserve as confidential
all trade secrets pertaining to the Company’s business that have been obtained
or learned by him by reason of his employment.  The Executive will not, without
the prior written consent of the Company, either use for his own benefit or
purposes or disclose or permit disclosure to any third parties, either during
the term of his employment hereunder or thereafter (except as required in
fulfilling the duties of his employment), any trade secret connected with the
business of the Company.

 

(c) Trade Secrets of Others.  The Executive agrees that he will not disclose to
the Company or induce the Company to use any trade secrets belonging to any
third party.

 

(d) Property of Employer.  The Executive agrees that all documents, reports,
files, analyses, drawings, designs, tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, and similar materials that are made by him or come into
his possession by reason of and during the term of his employment with the
Company are the property of the Company and shall not be used by him in any way
adverse to the Company’s interests.  The Executive will not allow any such
documents or things, or any copies, reproductions or summaries thereof to be
delivered to or used by any third party without the specific consent of the
Company.  The Executive agrees to deliver to the Board or its designee, upon
demand, and in any event upon the termination of the Executive’s employment, all
of such documents and things which are in the Executive’s possession or under
his control.

 

(e) Non-Competition and Non-Solicitation by the Executive.

 

(1) General.  The Executive agrees during the Term, for the remainder of the
Scheduled Term following termination of the Executive’s employment and for the
one (1) year period thereafter or, in the event of a termination for Cause or a
resignation by the Executive pursuant to Section 8, for the two (2) year period
following such termination (as the case may be, the “Restricted Period”), not to
recruit, engage in passive efforts, solicit or induce any person or entity who,
during such one year period, or within one year prior to the termination of the
Executive’s employment with the Company, was an employee, agent or
representative of the Company or any of its affiliates (the “Company Group”) to
leave or cease his employment or other relationship with the Company Group for
any reason whatsoever or hire or engage the services of such person for the
Executive in any business substantially similar to or competitive with that in
which the Company Group was engaged during the Executive’s employment.

 

(2) Non-Solicitation of Company Investors. 

 

(i) The Executive acknowledges that in the course of his employment, he has
learned and will continue to learn about the Company Group’s businesses,
services, programs and plans and the manner in which they are developed,
marketed and sold.  The Executive knows and acknowledges that the Company Group
has invested considerable time and money in developing its programs, agreements,
offices, properties, and plans and that they are unique and original.  The
Executive further acknowledges that the Company Group must keep secret all
pertinent information divulged to the Executive about the Company Group’s
business concepts, ideas, programs, and plans, so as not to aid the Company
Group’s competitors.  Accordingly, the Company Group is entitled to the
following protection, which the Executive agrees is reasonable:

 

(A) The Executive agrees that during the Term and thereafter during the
Restricted Period, he will not, on his own behalf or on behalf of any person,
firm, partnership, association, corporation, or other business organization,
entity or enterprise, knowingly solicit, call upon, or initiate communication or
contact with any person or entity or any representative of any person or entity,
with whom the Executive had contact during his employment, with a view to the
involvement in, or the provision of information regarding the involvement in,
any business, plan, investment, acquisition, or other venture actively under
development or under consideration or contemplated by the Company Group during
the period of two years immediately preceding the date of the Executive’s
termination. 

 



8

 

 

(B) The Executive further agrees that during the Term and thereafter during the
Restricted Period, he will not, on his own behalf or on behalf of any person,
firm, partnership, association, corporation, or other business organization,
entity or enterprise, knowingly solicit, call upon, or initiate communication or
contact with:

 

(i) Any person or entity who or which was an investor in the Company Group at
any time within the twelve-month period prior to the Executive’s last day of
employment, from whom or which the Executive solicited or accepted investments
on behalf of the Company Group or to whom the Executive provided services during
his employment with the Company; or

 

(ii) Any person or entity who or which was an investor in the Company Group at
any time within the twelve-month period prior to the Executive’s last day of
employment about whom or which the Executive acquired proprietary and/or
confidential information while employed by the Company; or

 

(iii) Any person or entity from whom or which the Executive had solicited
investments during the six-month period preceding the last day of the
Executive’s employment, even though such solicitation had not yet been
successful.

 

(3) Non-Competition. 

 

(i) The Executive acknowledges that he will be a “high impact” person in the
Company Group’s business who is in possession of selective and specialized
skills, learning abilities, investor and business contacts and information as a
result of his relationship with the Company Group and prior experience, and that
he will acquire proprietary and confidential information about Employer’s
business, including, but not limited to the activities of the business, its
investors, and other information, some of which may be of independent economic
value, and which is not available to the public, and is protected by specific
efforts of the Company. Such proprietary and confidential information may be
regarded by the Company as trade secrets. The Executive further acknowledges
that he will be responsible for contacting and developing relationships with the
Company’s investors and others critical to its business. The Executive,
therefore, agrees that during the Term and thereafter during the Restricted
Period, not to, either directly, whether as an employee, board member, sole
proprietor, partner stockholder, joint venture, representative, contractor, or
the like, in the same or similar capacity in which he worked for the Company or
its affiliates, compete with the Company in any field in which the Company has
entered into, enters into during the Executive’s employment with the Company or
is considering entering into at the time of the Executive’s termination of
employment, provided the Executive has actual knowledge of such field.  The
territory in which this non-competition covenant shall apply will be limited to
the area commensurate with the territory in which the Executive marketed, sold
or provided products or services for the Company Group during the two years
preceding termination of employment.

 

(ii) If any provision of this Section relating to the time period or scope of
the restrictive covenants shall be declared by a court of competent jurisdiction
to exceed the maximum time period or scope, as applicable, that such court deems
reasonable and enforceable, said time period or scope shall be deemed to be, and
thereafter shall become, the maximum time period or greatest scope that such
court deems reasonable and enforceable and this Agreement shall automatically be
considered to have been amended and revised to reflect such determination.

 

(iii) The Company and Executive have examined this Section regarding the
Covenant Not to Compete and agree that the restraint imposed upon Executive is
reasonable in light of the legitimate interests of the Company and it is not
unduly harsh upon the Executive’s ability to earn a livelihood.

 

(4) Survival Provisions.  Unless otherwise agreed to in writing between the
parties hereto, the provisions of this Section 13 shall survive the termination
of this Agreement.  The covenants in this Section 13 shall be construed as
separate covenants and to the extent any covenant shall be judicially
unenforceable, it shall not affect the enforcement of any other covenant.

 



9

 

 

14. Legal and Equitable Remedies.  Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will continue to become acquainted with the proprietary information
of the Company, and because any breach by the Executive of any of the
restrictive covenants contained in Section 13 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 13 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 13.  The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 13 are unreasonable
or otherwise unenforceable.  The Executive irrevocably and unconditionally
(a) agrees that any legal proceeding arising out of this paragraph may be
brought in the United States District Court for New jersey, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Jersey City, New Jersey, (b) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (c) waives
any objection to the laying of venue of any such proceeding in any such court. 
The Executive also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers.

 

15. Arbitration; Expenses.  In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in New Jersey in
accordance with the Employment Arbitration Rules and Mediation Procedures then
in effect of the American Arbitration Association, before an arbitrator agreed
to by both parties.  If the parties cannot agree upon the choice of arbitrator,
the Company and the Executive will each choose an arbitrator.  The two
arbitrators will then select a third arbitrator who will serve as the actual
arbitrator for the dispute, controversy or claim.  Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement.  Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

16. Indemnification and Liability Insurance.  The Company will indemnify and
hold harmless, to the fullest extent permitted by applicable law and the
Company’s bylaws, the Executive if the Executive is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative by reason of the fact that the
Executive is a director or officer of the Company, against all liability or loss
suffered (including attorneys’ fees) reasonably incurred by the Executive. The
Company shall cover the Executive under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the term of
this Agreement on terms no less favorable and to the same extent as the Company
covers its active officers and directors.

 

17. Code Section 280G/4999. Notwithstanding anything in this Agreement to the
contrary, if any of the payment or payments or other benefit to the Executive
(prior to any reduction below) provided for in this Agreement, together with any
other payment or payments or other benefit which the Executive has the right to
receive from the Company or any corporation which is a member of an “affiliated
group” as defined in Section 1504(a) of the Code, without regard to Section
1504(b) of the Code, of which the Company is a member (the “Payments”) would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the Code),
and if the Safe Harbor Amount (defined below) is greater than the Taxed Amount
(defined below), then the total amount of such Payments shall be reduced to the
Safe Harbor Amount. The “Safe Harbor Amount” is the largest portion of the
Payments that would result in no portion of the Payments being subject to the
excise tax set forth at Section 4999 of the Code (“Excise Tax”). The “Taxed
Amount” is the total amount of the Payments (prior to any reduction, above)
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. Solely for the purpose of comparing which of the Safe Harbor Amount
and the Taxed Amount is greater, the determination of each such amount, shall be
made on an after-tax basis, taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all of which shall
be computed at the highest applicable marginal rate). If a reduction of the
Payments to the Safe Harbor Amount is necessary, then the reduction shall occur
in the following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to approval of the
Company if made on or after the date on which the event that triggers the
Payments occurs): (i) reduction of cash payments; then (ii) cancellation of
accelerated vesting of stock or stock option awards; and then (iii) reduction of
the Executive’s benefits. In the event that acceleration of vesting of stock or
stock option award compensation is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of the Executive’s
stock awards.

 



10

 

 

18. Survival.  The respective rights and obligations of the parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

19. Mitigation or Set Off.  In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.  The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others.

 

20. Notices.  All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

 

If to the Company, to:

 

Gadsden Properties, Inc.

15150 North Hayden Road

Suite 235

Scottsdale, AZ 85260

PhotoMedex, Inc.

100 Lakeside Dr Suite 100

Horsham, Pennsylvania 19044

Fax:  (215) 619-3209

        With a copy to:

Proskauer Rose LLP

11 Times Square

New York, NY 10036

Attention: Paul I. Rachlin, Esq.

Fax: (212) 969-2900

 

 

If to Executive:

At the address shown on the records of the Company        

Douglas Funke

<address redacted>

         

With a copy to:

Pavia & Harcourt LLP

 

22. Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. 
The Executive shall bear all expense of, and be solely responsible for, all
federal, state and local taxes due with respect to any payment received under
this Agreement.

 



11

 

 

23. Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

24. Assignment.  All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 13,
will continue to apply in favor of the successor.

 

25. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company, including, without
limitation, the Prior Agreement.  This Agreement may be changed only by a
written document signed by the Executive and the Company.

 

26. Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

27. Choice of Law and Forum.  Except as expressly provided otherwise in this
Agreement, this Agreement shall be governed by and construed in accordance with
the laws of the State of New Jersey, and both parties consent to the
jurisdiction of the courts of the State of New Jersey with respect thereto.

 

28. Counterparts.  This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be an original, but all
of which together shall constitute one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
effective as of the date first written above.

 

GADSDEN PROPERTIES, INC.         By:  /s/ James Walesa     James Walesa on
behalf of the Board         EXECUTIVE         By: /s/ Douglas Funke     Douglas
Funke  

 

13

 

 

SCHEDULE A

 

CORPORATE BOARDS

 

Executive is a member of the corporate boards or an officer of the following
companies as of the Effective Date:

 

Berkley Street Income Fund

Fremont Hills Development Corporation

Gadsden Growth Properties, Inc.

 

 

14

 

 